DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Zhamu failing to teach or suggest instant claim 1 as amended in the response filed 7/26/2022 (see Remarks filed 7/26/2022), this is not found to be persuasive because Zhamu teaches phosphides of Fe ([0057]) which satisfies amended claim 1.
With respect to applicant’s statements regarding the nonstatutory double patenting rejections over copending Application No. 16/673,594 and 17/005,915 (see Remarks filed 7/26/2022), these rejections are maintained in this Office Action as set forth below.

Applicant’s arguments with respect to claim(s) 2, 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-6, 8, 10-14, 16-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211).
Regarding claim 1, Zhamu discloses a conducting polymer network-encapsulated phosphorus anode particulate for a lithium battery or sodium ion battery (Title, Abstract), said particulate comprising:
A) a core comprising a phosphorus material in a form of particles or coating having a diameter or thickness from 0.5 nm to 10 µm (form of nano particle having a thickness of less than 100 nm [0020], [0059]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M = Mn, Cu, Fe, Se, Mo, Ga, In, or an alloy thereof, and y = from 1 to 4 (anode active material selected from (c) phosphides of Fe [0057]); and 
B) an encapsulating shell that embraces or encapsulates said core, wherein said encapsulating shell comprises an electrically and/or ionically conducting polymer network having a thickness from 0.5 nm to 10 µm (encapsulated by a thin layer of elastomeric material, encapsulating shell thickness from 1 nm to 10 µm [0053]).
	Regarding claim 3, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said electrically conducting polymer network comprises a polyaniline hydrogel, polypyrrole hydrogel, or polythiophene hydrogel in a dehydrated state (polyaniline, polypyrrole, polythiophene [0065]).
Regarding claim 5, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said core further comprises an electrically and/or ionically conducting polymer network identical to or different from the electrically and/or ionically conducting polymer network in the encapsulating shell (anode active material particles coated or embraced by a conductive protective coating such as electrionically conductive polymer [0023]).
Regarding claim 6, Zhamu discloses all of the claim limitations as set forth above.  However, Zhamu does not further disclose said core or said encapsulating shell further comprises single-layer or few-layer graphene sheets, wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.6 nm as measured by X-ray diffraction and said single-layer or few-layer graphene sheets contain a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements (layer of carbon, graphene sheets  [0021], [0030]; includes a single layer of graphene sheet).
Regarding claim 8, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said core further comprises a single pore or a plurality of pores to accommodate a volume expansion of said phosphorus material when said lithium-ion battery or sodium-ion battery is charged (anode active material having porosity [0052]).
Regarding claim 10, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said core further comprises an electron-conducting material selected from a carbon, pitch, carbonized resin, non-network conductive polymer, conductive organic material, metal, metal oxide, expanded graphite, graphene, or a combination thereof (graphite particles, carbon particles, carbon or graphite fibers, graphene sheets, etc. [0030]).
Regarding claim 11, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said core further comprises a lithium or sodium ion-conducting material (particulate contains amorphous carbon [0022]).
Regarding claim 12, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said lithium or sodium ion-conducting material is selected from amorphous carbon, an ion-conducting polymer, an ion-conducting polymer gel, an inorganic solid electrolyte, or a combination thereof (particulate contains amorphous carbon [0022]).
Regarding claim 13, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said phosphorous material particles are porous having surface pores, internal pores, or both surface and internal pores (anode active material having porosity [0052]).
Regarding claim 14, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses said phosphorus material particles include nano particles selected from flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 1 nm to 100 nm (form of nano particle, nano wire, nano fiber, nano ribbon having a thickness of less than 100 nm [0020], [0059]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.) or wherein said phosphorus material coating is deposited on surfaces of internal graphene sheets has a thickness from 0.5 nm to 100 nm.
	Regarding claim 16, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses a powder mass comprising multiple anode particulates as defined in claim 1 (power mass [0030]; see rejection of claim 1 above).
Regarding claim 17, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses an anode comprising multiple anode particulates as defined in claim 1 as an anode material (anode [0044]; see rejection of claim 1 above).
Regarding claim 18, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses a lithium-ion battery comprising the anode of claim 17, a cathode, and an electrolyte (lithium-ion battery cell composed of anode, cathode and electrolyte [0044]; see rejection of claim 17 above).
	Regarding claim 20, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses a process of producing multiple anode particulates of claim 1 (micro-encapsulation processes [0071]-[0085]; see rejection of claim 1 above), the process comprising (A) dispersing multiple particles or coating of the phosphorus material in a reacting mass comprising an oligomer or a monomer, an initiator or catalyst, and a curing or cross-linking agent to form a reacting slurry; (B) forming the reacting slurry into multiple reacting droplets, wherein the droplet comprises one or a plurality of particles of the phosphorus material dispersed in a matrix of polymerizing or cross-linking chains; and (C) converting the polymerizing or cross-linking chains into a network polymer in the droplets to form the anode particulates (pan-coating, air-suspension coating, centrifugal extrusion, vibration- nozzle encapsulation, spray-drying, coacervation-phase separation, interfacial polycondensation or interfacial cross-linking, in-situ polymerization, matrix polymerization [0071]-[0085]).
	Regarding claim 21, Zhamu discloses all of the claim limitations as set forth above.  Zhamu further discloses Step (B) of forming reacting droplets comprises operating a procedure selected from pan-coating, air-suspension coating, centrifugal extrusion, vibration- nozzle encapsulation, spray-drying, coacervation-phase separation, interfacial polycondensation or interfacial cross-linking, in-situ polymerization, matrix polymerization, or a combination thereof (pan-coating, air-suspension coating, centrifugal extrusion, vibration- nozzle encapsulation, spray-drying, coacervation-phase separation, interfacial polycondensation or interfacial cross-linking, in-situ polymerization, matrix polymerization [0071]-[0085]).
	
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211) in view of Kim et al. (US 2005/0095504 A1).
Regarding claim 2, Zhamu discloses a conducting polymer network-encapsulated phosphorus anode particulate for a lithium battery or sodium ion battery (Title, Abstract), said particulate comprising:
A) a core comprising a phosphorus material in a form of particles or coating having a diameter or thickness from 0.5 nm to 10 µm (form of nano particle having a thickness of less than 100 nm [0020], [0059]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M = Mn, V, Sn, Ni, Cu, Fe, Co, Zn, Ge, Se, Mo, Ga, In, or an alloy thereof, and y = from 1 to 4 (anode active material selected from (c) phosphides of Ge, Sn, Zn, Ni, Co, Fe and their mixtures [0057]); and 
B) an encapsulating shell that embraces or encapsulates said core, wherein said
encapsulating shell comprises an electrically and/or ionically conducting polymer network having a thickness from 0.5 nm to 10 µm (encapsulated by a thin layer of elastomeric material, encapsulating shell thickness from 1 nm to 10 µm [0053]).
Although Zhamu further discloses various elastomer materials including polyaniline, polypyrrole, polythiophene, etc. ([0065]-[0066]), the reference does not disclose said electrically conducting polymer network comprises chains of a conjugated polymer selected from polyacetylene, poly(3-alkylthiophenes), poly(isothianaphthene), poly(3,4-ethylenedioxythiophene), alkoxy-substituted poly(p-phenylene vinylene), poly(2,5- bis(cholestanoxy) phenylene vinylene), poly(p-phenylene vinylene), poly(2,5-dialkoxy) paraphenylene vinylene, poly[(1,4-phenylene-1,2-diphenylvinylene)], poly(3',7'- dimethyloctyloxy phenylene vinylene), polyparaphenylene, polyparaphenylene sulfide, polyheptadiyne, poly(3-hexylthiophene), poly(3-octylthiophene), poly(3-cyclohexylthiophene), poly(3-methyl-4-cyclohexylthiophene), poly(2,5-dialkoxy-1,4- phenyleneethynylene), poly(2-decyloxy-1,4-phenylene), poly(9,9-dioctylfluorene), polyquinoline, a derivative thereof, a copolymer thereof, a sulfonated version thereof, or a combination thereof.
Since the prior art of Kim recognizes the equivalency of organic coating films made of polyaniline, polypyrrole, polythiophene, etc. and organic coating films made of polyacetylene or poly(p-phenylene vinylene) in the field of lithium ion conductivity coatings for reducing reactivity of the anode (Title, Abstract, [0047]), it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the polyaniline, polypyrrole, polythiophene of Zhamu with the polyacetylene or poly(p-phenylene vinylene) of Kim as it is merely the selection of functionally equivalent organic coating films on anodes recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211) in view of Pan et al. (US 2018/0241032 A1).
Regarding claim 4, Zhamu discloses a conducting polymer network-encapsulated phosphorus anode particulate for a lithium battery or sodium ion battery (Title, Abstract), said particulate comprising:
A) a core comprising a phosphorus material in a form of particles or coating having a diameter or thickness from 0.5 nm to 10 µm (form of nano particle having a thickness of less than 100 nm [0020], [0059]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.), selected from red phosphorus, black phosphorus, violet phosphorus, a metal phosphide, MPy, or a combination thereof, wherein M = Mn, V, Sn, Ni, Cu, Fe, Co, Zn, Ge, Se, Mo, Ga, In, or an alloy thereof, and y = from 1 to 4 (anode active material selected from (c) phosphides of Ge, Sn, Zn, Ni, Co, Fe and their mixtures [0057]); and 
B) an encapsulating shell that embraces or encapsulates said core, wherein said
encapsulating shell comprises an electrically and/or ionically conducting polymer network having a thickness from 0.5 nm to 10 µm (encapsulated by a thin layer of elastomeric material, encapsulating shell thickness from 1 nm to 10 µm [0053]).
Although Zhamu further discloses various elastomer materials ([0065]-[0066]), the reference does not disclose said ionically conducting polymer network comprises a polymer gel selected from poly(ethylene glycol), cyanoethyl poly(vinyl alcohol), a pentaerythritol tetraacrylate-based polymer, an aliphatic polycarbonate, a single Li-ion conducting solid polymer electrolyte with a carboxylate anion, a sulfonylimide anion, or sulfonate anion, a crosslinked electrolyte of poly(ethylene glycol) diacrylate or poly(ethylene glycol) methyl ether acrylate, a sulfonated derivative thereof, or a combination thereof.
Pan discloses protected particles of anode active materials including an encapsulated particulate, the particulate is selected from phosphides of various metals and high-elasticity polymers containing a lightly cross-linked network polymer chains as the encapsulant including PETEA, EGMEA or cyanoethyl poly(vinyl alcohol)  which have a unique combination of high elasticity and high lithium-ion conductivity (Title, Abstract, [0075], [0079]-[0080], [0083]).
Zhamu and Pan are analogous art because they are concerned with the same field of endeavor, namely polymer network encapsulated phosphorus-containing anode particulates.
It would have been obvious to one having ordinary skill in the art to modify Zhamu by selecting PETEA, EGMEA or cyanoethyl poly(vinyl alcohol) as the encapsulant material because Pan teaches improved stability.

Claim 7, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211), as applied to claims 1, 3, 5-6, 8, 10-14, 16-18, 20-21 above, in view of Wang et al. (US 2015/0044565 A1).
Regarding claim 7, Zhamu discloses all of the claim limitations as set forth above.  However, Zhamu does not disclose said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.
Wang discloses a graphene-enhanced anode active material (see Title, Abstract), wherein the anode active material includes phosphides ([0020]) and the graphene material is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene bromide, graphene iodide, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, or a combination thereof ([0018]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Regarding claim 22-23, Zhamu discloses all of the claim limitations as set forth above.  However, Zhamu does not further disclose said particles or coating of the phosphorus material in step (A) are deposited on surfaces of graphene sheets in a form of phosphorus material-decorated graphene sheets, containing phosphorus particles or coating, phosphorene platelets, or metal phosphide particles or coating bonded on graphene surfaces; and the procedure of depositing phosphorus material onto graphene surfaces comprises physical vapor deposition, chemical vapor deposition, sputtering, plasma-enhanced deposition, solution phase deposition, chemical deposition, electrochemical deposition, thermal spraying, ultrasonic spraying, electrostatic deposition, electrophoretic deposition, laser ablation deposition, or a combination thereof.
Wang discloses a sheet of anode active material-coated graphene material film may be produced through chemical vapor deposition, physical vapor deposition, sputtering, or laser-assisted thin film deposition of an anode active material onto a sheet of a graphene material ([0022]), wherein the anode composition provides a robust 3-d network of electron-conducting paths and high conductivity and can be made into electrodes having high electrode tap density, sufficiently output current, high loading and long-term cyclability, as well as reversible capacity and first-cycle efficiency ([0015]).
Zhamu and Wang are analogous art because they are concerned with the same field of endeavor, namely anode active materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhamu by coating the anode active material onto graphene sheets using any of the methods including CVD, PVD, sputter, etc., as taught by Wang, in order to produce an anode material and anode utilizing said anode material having good conductivity, capacity and cycling properties.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211), as applied to claims 1, 3, 5-6, 8, 10-14, 16-18, 20-21 above, in view of Hwang et al. (US 2017/0047584 A1).
Regarding claim 9, Zhamu discloses all of the claim limitations as set forth above.  However, Zhamu does not disclose said phosphorus material inside said core has a volume V, and said pore or pores have a total volume V2, wherein the V2/ V, ratio is from 0.5 to 3.5. 
	Because Hwanga teaches a total volume of pores in a range of 50 to 300 vol% based on a total volume of the active particles of the core, wherein mechanical strength is improved within said range and capacity per volume of a negative electrode plate is increased to improve cycle life characteristics, it would have been obvious to one having ordinary skill in the art at the time of the invention to optimize the total volume of pores relative to the total volume of the core in order to arrive at a desired balance between mechanical strength and performance (MPEP 2144.05).

Claim 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0288211), as applied to claims 1, 3, 5-6, 8, 10-14, 16-18, 20-21 above, in view of Lee et al. (US 2018/0069230 A1).
Regarding claim 15, Zhamu discloses all of the claim limitations as set forth above.  However, Zhamu does not disclose said phosphorus material particles comprise phosphorene, which contains mono-layer or few-layer 2D platelets of black phosphorus.
Lee discloses a phosphorene coated electrode (Abstract), wherein the phosphorene is difficult to deform and has easily controlled properties ([0064], [0103]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 19, Zhamu discloses all of the claim limitations as set forth above.  Although Zhamu further discloses the anode of claim 17 (see rejection of claim 17 above), the reference does not disclose a sodium-ion battery comprising the anode, a cathode, and an electrolyte.
Lee discloses a sodium secondary battery including a phosphorene-containing anode, a cathode and electrolyte (Title, Abstract, [0040], [0096], [0114]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/673,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application recites a graphene-encapsulated phosphorus anode particulate comprising a core comprising a phosphorus material and graphene sheets and an encapsulating shell that embraces or encapsulates said core which discloses the subject matter of instant claims 1-19 and claims 21-28 of the reference application recites a process for producing the above product which discloses the subject matter of instant claims 20-23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/005,915 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the reference application recites an anode active material selected from various materials including phosphides of various metals (claim 6), an external surface of the particle being covered with a graphene material (claim 2) and a shell or coating of an electronically conducting polymer or lithium ion-conducting polymer that partially or completely encapsulates the particle (claim 9) which discloses the subject matter of instant claims 1-19 and claims 26-29 of the reference application recites a process for producing the above product which discloses the subject matter of instant claims 20-23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        10/31/2022